*374Upon Remand from the Supreme Court of Virginia
In accordance with the order of the Supreme Court of Virginia entered on December 22, 2000, the opinion previously rendered by this Court on December 28, 1999 is withdrawn and-the mandate entered on that date is vacated. As further directed by the order of the Supreme Court, this matter is remanded to the trial court with instructions that the trial court enter an order which corrects the inconsistencies in the “Trial and Sentencing Order” that was the subject of this appeal. The new order entered by the trial court shall be considered a final order for purposes of any subsequent appeals.
This order shall be certified to the trial court.